El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
Esta fue una escritura de,compraventa en la cual el com-prador firmó .personalmente, no haciéndolo así los vendedo-res. La cláusula de la escritura en la cual el n.otario da fé del otorgamiento, dice así: Leída que les fué esta escritura porque renunciaron al advertírsele el derecho que tenían de hacerlo por sí, se ratificaron y firman, con excepción de los vendedores, que dijeron no saberlo hacer, verificándolo por ellos el testigo instrumental Sr. Onofre Aponte.” Según se consigna en la escritura, los vendedores eran dos, a saber: los esposos don Francisco Martínez Montañez y doña Justina Hernández. El registrador se negó -a inscribir el documento por no consignar el testigo instrumental los nombre y ape-llidos de los otorgantes vendedores por quienes él firmó. En otras palabras, sostiene el registrador que expresar que el testigo instrumental firmó a nombre de los vendedores no es bastante sino que sus nombres específicos debieron ha-berse expresado en la cláusula arriba citada de la escritura en la cual se da fé del otorgamiento. Pudiéramos ver al-guna fuerza en esta objeción si los vendedores hubieran sido más de dos y hubiese sido necesario especificar cuál de ellos no sabía escribir, pero en el presenté caso son solamente los tínicos dos vendedores los que no saben escribir.' No es po-sible qne haya ambigüedad alguna cuando se usa en plural la palabra “vendedores”, y resulta de la escritura que éstos son solamente dos. El testigo instrumental oyó leer la es-critura y sabe necesariamente a quiénes se refería exclusiva-*895mente la palabra “vendedores”. Certum est quod cerium reddi potest. La nota recurrida debe ser revocada.

Revocada la nota.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.